UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22106 Tortoise Power and Energy Infrastructure Fund, Inc. (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: May 31, 2011 Item 1. Report to Stockholders. Company at a Glance Tortoise Power and Energy Infrastructure Fund, Inc. (NYSE: TPZ) invests in a portfolio of fixed income and equity securities issued by power and energy infrastructure companies. The Fund’s goal is to provide stockholders a high level of current income, with a secondary objective of capital appreciation. The Fund seeks to invest in a portfolio of companies that provide stable and defensive characteristics throughout economic cycles. Infrastructure Asset Class Increasingly, institutions have allocated a portion of their investment portfolio to infrastructure due to its desirable investment characteristics, which include: Long-term stable asset class with low historical volatility Attractive risk-adjusted returns Investment diversification through low historical correlation with other asset classes A potential inflation hedge through equity investments For Investors Seeking A fund which invests in the historically stable and defensive power and energy infrastructure sectors Monthly distributions Fund invested in fixed income securities with low volatility and more safety as well as MLPs for growth One Form 1099 per stockholder at the end of the year, thus avoiding multiple K-1s andmultiple state filings related to individual MLP partnership investments Power and Energy Infrastructure Operations At the heart of the infrastructure asset class is power and energy infrastructure, illustrated in the box below: Power Infrastructure — The ownership and operation of asset systems that provide electric power generation (including renewable energy), transmission and distribution. Energy Infrastructure — The ownership and operation of a network of pipeline assets to transport, store, gather, and/or process crude oil, refined petroleum products, natural gas or natural gas liquids (including renewable energy). June 16, 2011 Dear Fellow Stockholder, Recently one of our investment committee members referred to pipelines as “boring” and we were questioned as to how the assets that help fuel our nation’s economy could possibly be boring? Rightly put, if you are using Merriam-Webster’s definition of boring as “dull” or “drab.” However, if you think about it, boring in investing can be anything but boring — it can mean stability, predictability and longevity. In the words of Paul Samuelson, the Nobel Prize winning economist, “Investing should be more like watching paint dry or watching grass grow. If you want excitement, take $800 and go to Las Vegas.” In our philosophy of focusing on yield, growth and quality over the long term, pipelines and other power and energy infrastructure companies are boring — not because of what they do — but because they provide such an essential and predictable service to our daily lives. It is with this mindset that we continue to focus our investments on power and energy infrastructure companies. Power and Energy Infrastructure Sector Outlook Power and energy consumption is expected to increase at a steady rate in response to economic and population growth, driving infrastructure investment. Growth in the power sector will be derived from the need to modernize and expand our country’s generation and transmission network, in part to accommodate the drive for renewable energy. We expect power infrastructure investments to average $75 billion annually through 2030. Additionally, substantial growth investments are also expected in energy infrastructure, with more than $45 billion projected to be invested over the next three years to support the development of unconventional natural gas basins and the Canadian oil sands. As a result of our allocation to equities, unlike other fixed income-oriented funds, we believe TPZ is uniquely positioned for an inflationary environment, driven in part by the distribution growth potential of its equity investments. More than 40 percent of TPZ’s portfolio is invested in equity securities of MLPs and affiliates as of our fiscal quarter end. In addition, certain of our MLP investments own petroleum pipelines. These petroleum pipelines utilize the Federal Energy Regulatory Commission’s indexing and will receive a very favorable tariff increase in July to reflect the change in the Producer Price Index plus 2.65 percent (previously 1.30 percent). Company Performance Review and Outlook Our total return based on market value (including the reinvestment of distributions) for the 2011 second fiscal quarter ended May 31, 2011, was 3.0 percent as compared to the TPZ Benchmark Index* of 2.1 percent during the same period. For the six months ended May 31, 2011, our market-based total return was 12.7 percent as compared to the TPZ Benchmark Index of 4.4 percent. Returns were driven primarily by rising fixed income values as credit quality improved and business fundamentals remained solid, as well as the continuing low interest rate environment. TPZ performed well versus the TPZ Benchmark Index, as a result of TPZ’s overweight positions in non-investment grade debt securities and equity securities. During the fiscal quarter, we paid monthly distributions of $0.125 per share ($1.50 annualized). This represented an annualized yield of 5.9 percent based on the closing fiscal quarter price of $25.22. Our payout ratio of distributions to distributable cash flow (DCF) for the fiscal quarter was 99.4 percent. For tax purposes, we currently expect 75 to 100 percent of TPZ’s 2011 distributions will be characterized as ordinary income and capital gain. A final determination of characterization will be made in January 2012. Additional information about our financial performance is available in the Management’s Discussion of this report. Conclusion We believe TPZ offers a “user friendly” and efficient alternative for investing in essential power and energy infrastructure companies, supporting our goals of Yield, Growth, and very importantly in these times, Quality. Thank you for your investment. Sincerely, The Managing Directors Tortoise Capital Advisors, L.L.C.
